DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-12, 19-20, 22, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that teaches a system for reshaping a heart valve annulus that includes the combination of recited limitations in claims 7 and 20. The art alone or in combination did not teach wherein a third bridge stop sized and configured to be secured to the bridge element and engage the wall of the heart chamber or adjacent vasculature at a third tissue region different from the first and second tissue regions, wherein the third bridge stop is configured for engagement within a ventricular tissue at or near a valve annulus.  The closest prior art of record Chang et al. (U.S. Patent Publication No. 2012/0035718 A1) fails to disclose or make obvious the limitations above, rather Chang et al. utilizes for the third bridge stop anchor both the Fossa Ovalis and the left atrium, while the first and second bridge stopes remain in the right atrium. As such it would not be oblivious to modify Chang et al. since such a modification would make the device of Chang et al. inoperable. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771